Citation Nr: 0726174	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fracture of the right fibula and tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for the residuals of a fracture of the right tibia and 
fibula, effective December 5, 2002.  The Board notes that the 
issue on appeal was certified to the Board as "evaluation of 
status post fracture, mid-shaft fibula, medial/distal tibia, 
chronic right knee strain, currently 10 percent disabling."  
Because the manifestations of the disability resulting from 
the in-service fracture remain unclear, the Board has 
recharacterized the issue as captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The veteran has been granted a 10 percent disability rating 
under Diagnostic Code 5262 for the residuals of a fracture of 
the right tibia and fibula.  Diagnostic Code 5262 provides 
for a 10 percent rating where there is malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted where there is moderate knee or 
ankle disability.  A 30 percent rating is warranted where 
there is marked knee or ankle disability, and finally, a 40 
percent evaluation is warranted where nonunion of the tibia 
and fibula is productive of loose motion requiring a knee 
brace.  38 C.F.R. § 4.71a, DC 5262.  In granting the veteran 
a 10 percent disability rating the RO discussed both right 
ankle and knee disabilities.  It is unclear from that 
discussion, however, whether the veteran was granted a 10 
percent disability rating for residual disability manifested 
by an ankle disability, or whether he was granted a 10 
percent disability rating for residual disability manifested 
by a knee disability.

The veteran's service medical records show that in May 1993 
he sustained a fracture of his right tibia and distal fibula, 
for which he underwent an open reduction and internal 
fixation of the right ankle.  The veteran contends that the 
residuals of this injury involve both right ankle and knee 
problems.

The veteran's service medical records contain frequent 
references to right ankle problems, including limitation of 
the range of motion of the ankle, dated after the May 1993 
injury.  They additionally reflect complaints of right knee 
pain dated in January 1996, February 1997, and March 1997.  
At the time he initially sought treatment for right knee 
pain, the veteran reported, based upon an observation of the 
wear pattern on the sole of his right shoe, that he had 
walked with an altered gait since the May 1993 injury.  
Physical examination revealed laxity of the right knee.  The 
assessment was MCL inflammation.  The veteran was placed on 
temporary limited profile.  His service medical records 
demonstrate that he was seen for complaints of right knee 
pain on two occasions thereafter.

Post-service medical records reflect that on VA examination 
in April 2003 the veteran had 20 out of 20 degrees of 
dorsiflexion, and 30 out of 45 degrees of plantar flexion of 
the right ankle, with pain.  X-ray examination revealed 
cortical effusion of the distal tibia and fibula, with 
moderate calcaneal tendon calcification that was felt to 
possibly be osteoarthritis.  Examination of the knee revealed 
range of motion from 0 degrees extension to 145 degrees 
flexion (full range of motion), with pain and popping.  His 
knee ligaments were stable.  The examiner noted that the 
veteran had excessive wear on the lateral side of his right 
shoe.  X-ray examination of the knee revealed no 
abnormalities.  However, MRI examination of the right knee in 
September 2003 revealed images compatible with a tear of the 
posterior horn of the medial meniscus.

As both the veteran's service medical records and post-
service clinical records demonstrate limitation of the range 
of motion of the right ankle, it clearly appears that the 
veteran has residuals of the fracture of the right tibia and 
fibula manifested by a right ankle disability.  It is not 
clear, however, whether the veteran's right knee disability 
(meniscal tear) is a residual of the in-service fracture, or 
if it is a disability that has arisen secondary to, or as a 
result of, the in-service fracture.  The etiology of the 
veteran's right knee disability is of particular concern in 
determining the appropriate disability rating for the 
service-connected residuals of the fracture of the tibia and 
fibula given that Diagnostic Code 5262 provides for a single 
disability rating for residuals manifested either by an ankle 
or knee disability.  If the veteran does not have a separate 
right knee disability, he is not entitled to a separate and 
distinct disability rating for the right knee.  See 38 C.F.R. 
§ 4.14 (2006) (prohibiting the evaluation of the same 
disability under various diagnoses).  However, if the veteran 
has a right knee disability which developed secondary to the 
service-connected injury, he would be entitled to a separate 
disability rating for this separate right knee disability.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition).  
Because the March 2003 VA examiner did not opine as to the 
etiology of the veteran's right knee disability, and the 
etiology is unclear to the Board, the Board finds that a 
remand for an additional examination and etiological opinion 
is necessary to properly evaluate the veteran's service 
connected fracture residuals and whether he has a separate 
knee disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  See also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the current nature and 
severity of all residual disability 
stemming from the in-service fracture 
of the tibia and fibula.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current 
complaints, findings and diagnoses.  
The report should specifically address 
whether any right knee disability that 
may be found is a residual of the 
original fracture, or whether the 
veteran has a separate right knee 
disability which developed secondary to 
or was aggravated by the residuals of 
the in-service fracture.  The report 
should include range-of-motion findings 
of both the right knee and ankle and 
findings as to any weakness of the knee 
or ankle.  The report should discuss 
the presence or absence of pain, as 
well as functional impairment.

2.  Then, readjudicate the veteran's 
claim for an increased initial rating 
for the residuals of the fracture of 
the right fibula and tibia, to include 
whether the veteran has a separate 
right knee disability.  If any action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

